But per Curiam.
A deposition taken in another State has no force here as a deposition in perpetuam. Our statute ap plies only to such as are taken within this State. As this deposition was taken before the libel was pending, we are doubtful whether it is within the discretionary power of the Court to admit it as a foreign deposition. But in a case like this we ought to have some evidence that the adverse party would not be prejudiced if the deposition were admitted. We do not know that he was not within reach of notice.1 The deposi tion cannot be received in evidence.

 See Welles v. Fish, post, 74.